J-S52028-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEREMY J. CIENIAWA                         :
                                               :
                       Appellant               :   No. 494 MDA 2018

       Appeal from the Judgments of Sentence Entered February 16, 2018
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0000303-2017,
               CP-40-CR-0000533-2017, CP-40-CR-0003510-2015


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and STRASSBURGER*, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED NOVEMBER 20, 2018

        Jeremy J. Cieniawa appeals from the judgment of sentence entered

following the revocation of his parole and probation. Cieniawa’s counsel has

filed a Petition to Withdraw and an Anders1 brief. We affirm the judgments of

sentence2 and grant counsel’s petition to withdraw.
____________________________________________


*    Retired Senior Judge assigned to the Superior Court.

1   See Anders v. California, 386 U.S. 738 (1967).

2 In Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018), our Supreme
Court held that a party wanting appellate review of more than one judgment
under separate docket numbers must file separate notices of appeal on each
docket. However, the Walker Court refused to apply its rule to that case, and
instead applied its rule prospectively only, because it was “contrary to decades
of case law from [the Supreme] Court and the intermediate appellate courts
that, while disapproving of the practice of failing to file multiple appeals,
[appellate courts] seldom quashed appeals as a result.” Id. at 977. Because
the Supreme Court announced its decision in Walker in June 2018, after
J-S52028-18



        While on probation and parole, in October 2017, Cieniawa pled guilty to

indirect criminal contempt for violation of a protection from abuse order

(“PFA”),3 and the court sentenced him to six months’ probation. The

Commonwealth then moved to revoke his probation and parole. At a hearing,

Cieniawa’s probation officer informed the court that Cieniawa had been

discharged from drug and alcohol counseling, which was a condition of his

probation and parole, for failing to attend an appointment. Cieniawa stated

that he had rescheduled his drug and alcohol counseling, and argued that he

had “just had another death in February. That’s six of them in a year.” N.T.,

Feb. 16, 2018, at 5. Cieniawa admitted that he had pled guilty to the contempt

charge, but claimed he was innocent because he had contacted his daughter,

and the PFA only prohibited contact with his ex-girlfriend, not his daughter.

        The court revoked Cieniawa’s parole and remanded him to serve the

remainder of his sentence of 23 months’ incarceration on the charge for which

he was on parole. It also revoked and reinstated his probation on the other

offenses. Cieniawa filed this timely appeal.4

____________________________________________


Cieniawa filed this appeal, we will quash this single appeal from multiple
docket numbers. In any event, counsel’s Anders brief discusses only one
judgment of sentence, the one pertaining to the revocation of parole. It does
not address the revocation and reinstatement of his probation sentences.

3   See 23 Pa.C.S.A. § 7114(a).

430 days after the date on which the court imposed the revocation sentences
was March 18, 2018, which was a Sunday. Cieniawa’s filing of his Notice of
Appeal on March 19, 2018 was therefore timely. See Pa.R.A.P. 107; 1
Pa.C.S.A. § 1908.

                                           -2-
J-S52028-18



      In this Court, Cieniawa’s counsel has filed a Petition to Withdraw and an

Anders brief. “When faced with a purported Anders brief, this Court may not

review the merits of any possible underlying issues without first examining

counsel’s request to withdraw.” Commonwealth v. Goodwin, 928 A.2d 287,

290 (Pa.Super. 2007) (en banc). Before we will allow counsel to withdraw

pursuant to Anders, counsel must file a brief that accomplishes four things.

It the brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      Counsel also must provide a copy of the Anders brief to the client. The

brief provided to the defendant must include a letter that advises the client of

the right to: “(1) retain new counsel to pursue the appeal; (2) proceed pro se

on appeal; or (3) raise any points that the appellant deems worthy of the

court[’]s attention in addition to the points raised by counsel in the Anders

brief.” Commonwealth v. Orellana, 86 A.3d 877, 879-880 (Pa.Super. 2014)

(quoting Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa.Super. 2007)).




                                     -3-
J-S52028-18



        If we determine that counsel has satisfied these requirements of Anders

and Santiago, we then conduct “a full examination” of the record “to decide

whether the case is wholly frivolous.” Commonwealth v. Dempsey, 187

A.3d 266, 271-72 (Pa.Super. 2018) (en banc) (quoting Anders, 386 U.S. at

744).

        Here, counsel’s Anders brief provides a summary of the procedural and

factual history, discusses Cieniawa’s arguments, and sets forth counsel’s

conclusion that the appeal is frivolous. Counsel has also provided a copy of

the brief to Cieniawa and a letter with a copy of counsel’s petition to withdraw.

The letter advises Cieniawa that he has the right to hire a private attorney or

to represent himself by filing a brief raising any meritorious issues. Thus,

counsel has complied with the technical requirements for withdrawal.

        Counsel’s Anders brief addresses the following issues:

        1. Whether the trial court abused its discretion in revoking
           [Cieniawa]’s parole?

        2. Whether the trial court abused its discretion when it remanded
           [Cieniawa] to total confinement, following revocation of parole,
           thereby requiring [Cieniawa] to complete the maximum
           sentence imposed?

Anders Br. at 2. Cieniawa has not filed another brief, either pro se or through

private counsel, raising any other issues.

        In his first issue, Cieniawa asserts that the Commonwealth failed to

establish by a preponderance of the evidence that he had intentionally violated

the conditions of his parole. Cieniawa claims that the PFA did not prohibit


                                       -4-
J-S52028-18


contact between him and his minor children, and therefore he was not guilty

of contempt. Anders Br. at 5-6. Although Cieniawa pled guilty to that offense,

he now asserts that he intends to challenge the guilty plea on appeal. Id. at

4-5.

       We conclude that the first issue is wholly frivolous. At a parole

revocation hearing, the court must determine whether the parolee has

violated a condition of parole, and if so, whether to revoke parole.

Commonwealth v. Moriarty, 180 A.3d 1279, 1286 (Pa.Super. 2018). The

Commonwealth bears the burden of proving a parole violation by a

preponderance of the evidence. Once it has done so, the ultimate decision of

whether to revoke parole is a matter of the trial court’s discretion.

Commonwealth v. Kalichak, 943 A.2d 285, 291 (Pa.Super. 2008). We

therefore review the revocation of parole for abuse of discretion. Id. at 293.

A parolee’s conviction on new charges is a sufficient basis to revoke parole.

Id.

       Here, Cieniawa admitted at the violation hearing that he had pled guilty

to the contempt charge, and the new conviction alone was sufficient to support

the revocation of parole. Cieniawa’s assertion – made in this case for the first

time in this appeal – that he intends to seek to undo his guilty plea by filing

an appeal does not change the fact that the trial court had no such indication

before it when it revoked parole. Further, Cieniawa does not dispute that he

was let go from drug and alcohol counseling for failure to attend. Rather, he


                                     -5-
J-S52028-18


contends that he later rescheduled the appointment. However, his failure to

comply in the first place provided additional support for the revocation. The

first issue is frivolous.

      In his second issue, Cieniawa argues that he has attempted to comply

with the conditions of his parole and probation. He maintains that because he

was “not actually guilty” of violating the PFA, the revocation of his parole and

imposition of a prison sentence was not warranted to deter future misconduct.

Anders’ Br. at 7.

      This claim is also wholly frivolous. Cieniawa’s parole violations, which

included a guilty plea to contempt, were sufficient for the court to conclude

that parole was no longer appropriate for Cieniawa. Once the court revoked

his parole, its only option was to order Cieniawa to serve the remainder of the

prison sentence for which he was on parole. Commonwealth v. Ware, 737

A.2d 251, 253 (Pa.Super. 1999). Therefore, any question about whether the

recommitment was warranted lacks any basis in the law and is frivolous.

Kalichak, 943 A.2d at 293 (noting any challenge to the revocation of parole

would be frivolous because new convictions were sufficient grounds to revoke

parole and recommit defendant).

      We have independently reviewed the record and found no non-frivolous

issues. See Dempster, 187 A.3d at 272. We therefore affirm the lower court’s

order, and allow defense counsel to withdraw.

      Judgment of sentence affirmed. Petition to Withdraw granted.


                                     -6-
J-S52028-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2018




                          -7-